Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1. 	This communication is responsive to the amendment filed on 10/06/2021. Claims 1-20 are allowed.

Terminal Disclaimer
2.	The terminal disclaimer filed on 10/06/2021 has been acknowledged and approved.

Reasons for Allowance
3.	The claimed invention in view of the instant specification discloses a method, a system and a program product for intelligent backup and versioning. The detailed implementation indicates: (1) A computing apparatus, comprising: a processor and a memory; a network interface to communicatively couple to a backup client; a storage to receive backup data from the client, including a plurality of versions and an associated reputation for each version, the associated reputation to indicate a probability that the version is valid; and instructions encoded within the memory to instruct the processor to: receive from the backup client a request to store a new version of the backup data; (2) Determine that the client has exceeded a backup threshold; (2) Identify a backup version having a lowest reputation for validity; and (3) Expunge the backup version having the lowest reputation for validity.

Pertinent Art
4.	Sella et al, US 20180024893, discloses intelligent back system wherein the process comprises: (1) Backing up a target population of files from a target file location in a backup transaction; (2) Computing a backup delta score for said backup transaction, wherein said computing comprises comparing backup data from said backup transaction with backup from a previous backup transaction; (3) Determining whether said computer backup delta score exceeds a pre-defined threshold; and (4) Upon said computed backup delta score exceeding said predefined threshold: (a) Determining that said backup transaction is indicative of a ransomware infection; and (b) performing at least one counter-measure in response to said ransomware infection .

	
 5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.".

	Conclusion	

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to [Hung D. Le], whose telephone number is [571-270-1404].  The examiner can normally be communicated on [Monday to Friday: 9:00 A.M. to 5:00 P.M.]. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on [571-272-4080].  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



~TBD~


Hung Le
10/19/2021

/HUNG D LE/Primary Examiner, Art Unit 2161